SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

741
CAF 12-00936
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF MANELIN S.
-----------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;
                                                    MEMORANDUM AND ORDER
PHONESAVANH S., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


SCOTT T. GODKIN, UTICA, FOR RESPONDENT-APPELLANT.

DENISE J. MORGAN, UTICA, FOR PETITIONER-RESPONDENT.

A.J. BOSMAN, ATTORNEY FOR THE CHILD, ROME.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered April 25, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, adjudged that
respondent had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Christy S. v Phonesavanh S. (___
AD3d ___ [July 19, 2013]).




Entered:   July 19, 2013                        Frances E. Cafarell
                                                Clerk of the Court